Citation Nr: 0535216	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for fibrosed cortical 
defect (dysplasia) of the right upper tibia, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In September 2001, the RO granted the veteran's increased 
rating claim and assigned a 20 percent disability rating for 
fibrosed cortical defect (dysplasia) of the right upper 
tibia, effective March 2001.  

The Board notes that the veteran initially requested a 
hearing at a local VA office before a Board member.  In a 
July 2002 correspondence, the veteran withdrew his request 
for a hearing.  

In March 2004, the Board remanded the issue for further 
development.  A review of the record shows that the requested 
development has been accomplished.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  

2.  The objective medical evidence demonstrates that fibrosed 
cortical defect (dysplasia) of the right upper tibia is 
manifested by a moderate knee disability.  


CONCLUSION OF LAW

The schedular criteria for an increased disability rating for 
fibrosed cortical defect (dysplasia) of the right upper 
tibia, currently evaluated as 20 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 
5261, and 5262 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In March 2001, VA received the veteran's claim of entitlement 
to an increased disability rating for fibrosed cortical 
defect (dysplasia) of the right upper tibia.  By rating 
decision, dated in September 2001, the RO increased the 
rating for the right knee disability to 20 percent, effective 
March 2001.  Upon receiving notification of the RO's 
decision, the veteran filed a timely Notice of Disagreement 
with the percentage assigned, indicating that the right knee 
disability warranted a higher rating.  The veteran was 
provided a Statement of the Case in June 2002.  Thereafter, 
he perfected his appeal before the Board.  

In March 2004, the veteran was informed of the requirements 
of VCAA.  He was advised of the evidence VA received in 
connection with the claim, the evidence that VA agreed to 
obtain on his behalf, the evidence VA agreed to assist him in 
obtaining, and the evidence VA suggested he submit to 
substantiate the claim of entitlement to an increased rating 
for the right knee disability.  He was provided with a 
Supplemental Statement of the Case in July 2005.  

The veteran has not identified any outstanding evidence 
related to the issue currently on appeal.  As all 
notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

The veteran is currently in receipt of a 20 percent 
disability rating for fibrosed cortical defect (dysplasia) of 
the right upper tibia, effective since March 2001.  

On VA examination, dated in May 2001, the examiner reported a 
medical history of fibrous dysplasia of the proximal tibia on 
the right.  It was noted that after service, the veteran 
suffered an accident that resulted in multiple fractures, 
particularly in the left leg.  The veteran's subjective 
complaints included constant pain and occasional weakness 
that caused him to collapse and fall.  The report of the 
veteran's medical history indicated that the injuries to the 
left leg caused him to favor the right leg.  

The objective findings showed that the veteran's right knee 
lacked 5 degrees of full extension, and he had flexion of the 
right knee to 105 degrees.  There were no findings of lateral 
collateral or medial collateral laxity.  There was minimal 
drawer sign.  The right knee was strong in extension against 
strong resistence, and flexion was weak against moderate to 
light resistence.  

The diagnosis was residuals of fibrous dysplasia of the right 
knee, and early degenerative joint disease of the right knee.  
The examiner explained that as a result of a leg length 
discrepancy and a finding that the right knee was primarily 
used in terms of maintaining stability, the veteran developed 
some early degenerative changes resulting in chondromalacia 
of the right knee and degenerative joint disease.  

The May 2001 VA X-ray study of the right tibia and fibula 
showed normal appearance of the soft tissues and bony 
structures of the lower leg.  There was no abnormality of the 
cortex was seen.  There was evidence of free calcification in 
the medial ligaments at the knee.  The impression was that 
there was no acute disease.  

On VA examination, dated in April 2002, the examiner 
documented that the claims file was reviewed.  The veteran 
complained of pain in the right leg and that as a result of 
injuries sustained to his left leg, he bears most of his 
weight on the right leg.  The objective medical findings 
showed that the veteran had full extension of the right knee 
and flexion of the right knee was to 110 degrees.  With 
regard to muscle strength, the veteran's right knee was 
strong against strong resistence in both extension and 
flexion.  The examiner observed visible atrophy in the right 
leg.  The diagnosis was muscle strain of the right knee.  

The examiner reported that the veteran sustained severe 
injuries to the left leg, and as a result, the veteran uses 
all of his right leg energy.  He placed most of his weight on 
the right leg.  He avoided lifting more than 20 pounds due to 
the instability that he experienced in the right leg.  His 
walking was limited to short distances because he primarily 
used the right leg for locomotion.  The examiner concluded by 
noting that the left leg injuries placed a strain on the 
right leg, and eventually, the veteran would develop 
arthritic changes in the right leg.  

In the April 2004 statement, the veteran maintained that he 
had a constant need to "crack" his right knee to alleviate 
pressure.  He stated that when he engaged in physical 
activities, such as riding a bicycle, he primarily used his 
right leg.  He suggested that injuries sustained to the left 
leg resulted in somewhat of an overuse of the right leg, 
which caused additional right leg pain and discomfort.  

On VA examination, dated in October 2004, the examiner 
documented that the veteran's claims file was reviewed and a 
detailed report of the veteran's medical history was 
provided.  The veteran reported that he took Tylenol for 
relief and that after performing swimming laps in a pool at a 
fitness facility, the pain was relieved for a short period of 
time.  The report noted that the veteran was referred for X-
rays of the right knee.  

The objective findings showed that the veteran's gait had a 
notable short left leg component in stance.  He had a scar on 
the medial tibia, described as well-healed and non-tender.  
The right knee had extension of 7 degrees beyond neutral, 
neutral extension was within 3 degrees of valgus, and he had 
further flexion to 120 degrees.  There was both fine and 
coarse crepitus with motion throughout the range of motion, 
particularly on the medial tibial to femur articulation.  

In maximum extension and neutral extension, the knee was 
stable to varus and valgus stresses.  At 30 degrees of 
flexion, there was a jog of medial laxity to valgus stress.  
There was no demonstrable pivot shift to an outside observer.  

The assessment was fibrous dysplasia of the right proximal 
tibia and early osteoarthritis of the right knee.  The 
examiner's impression was that the veteran's right knee 
disability was moderate in severity.  It was also noted that 
his lower right extremity pain was likely to preclude him 
from obtaining gainful employment.  


III.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, the following schedular rating 
criteria are used to evaluate arthritis:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

Under 38 C.F.R. § 4.471a, the following pertinent schedular 
rating criteria are used to evaluate disabilities of the 
knee:

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0


5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10

The normal range of motion in a knee joint is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2005).  

A higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The VA General Counsel has issued a precedential opinion 
holding that lateral instability and degenerative arthritis 
of the knee may be rated separately under Diagnostic Codes 
5257 and 5003.  VAOPGCPREC 23-97 (1997).  The veteran's knee 
disability may be rated separately under codes that address 
limitation of motion (like Diagnostic Codes 5003, 5260, and 
5261) and Diagnostic Code 5257 because the latter Code does 
not take limitation of motion into account.  See Esteban, 6 
Vet. App. at 261 (1994); VAOPGCPREC 9-1998.  

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  

IV.  Analysis

The RO has rated the disability of fibrosed cortical defect 
(dysplasia) of the right upper tibia as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5262.  The 
determinative issue in this case is whether the right knee 
disability has increased in severity.  Because entitlement to 
service connection has already been established and the 
veteran is seeking an increased rating for fibrosed cortical 
defect (dysplasia) of the right upper tibia, the question for 
consideration is the present level of the right knee 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the veteran's case, there is no specific Diagnostic Code 
addressing the disability of fibrosed cortical defect 
(dysplasia) of the right upper tibia.  The right knee 
disability has been rated by analogy under Diagnostic Code 
5262, impairment of the tibia and fibula.  Under this code a 
20 percent rating is assigned for impairment of the tibial 
and fibula with moderate knee or ankle disability.  The next 
higher rating of 30 percent is assigned with there is marked 
knee or ankle disability.  The evidence of record fails to 
show marked right knee impairment.  The objective medical 
evidence shows that the veteran has pain of the knee, close 
to a full range of motion and no instability of the knee.  In 
fact, in October 2004, the examiner expressly stated that the 
level of disability of the right knee was moderate.  The 
veteran has not offered evidence that contradicts the 
objective medical findings of record.  

There are several Diagnostic Codes used to evaluate knee 
disabilities.  Because the medical record does not 
demonstrate that the veteran has ankylosis, severe recurrent 
subluxation or lateral instability, limitation of flexion of 
the leg to 15 degrees, or limitation of extension of the 
right leg to 20 degrees, a rating greater than 20 percent is 
not warranted under any other Diagnostic Code that is used 
for rating disabilities of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5260, 5261, (2005).  VA 
examination reports from 2001 to 2004 show that there was no 
objective evidence of right knee instability.  Physical 
examination revealed no lateral collateral or medial 
collateral laxity and that the knee was stable to varus and 
valgus stresses.  His knee was noted to be strong against 
resistence in both extension and flexion.  These findings 
would represent a noncompensable rating as there is no 
evidence of slight instability/subluxation.  See 4.31.  As it 
pertains to the motion of the right knee, the evidence 
overall shows that the right knee had normal extension and 
flexion which ranged from 105 to 120 degrees.  These findings 
represent noncompensable ratings under Diagnostic Codes 5260 
and 5261.

The May 2001 VA examination indicated that the veteran 
suffered from degenerative joint disease of the right knee, 
and in October 2004, early osteoarthritis of the right knee 
was assessed.  A VA General Counsel Opinion states that under 
certain circumstances, arthritis and instability of a knee 
may be rated separately under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  The opinion is inapplicable in the present 
case, in part because a compensable rating under Code 5257, 
based on knee instability, is not warranted.  Moreover, even 
if a compensable rating was in order under Code 5257, a 
separate compensable rating for arthritis under Code 5003 
would only be proper if the 0 percent rating criteria of 
Codes 5260 or 5261 were met, which is not the situation in 
the present case.  Id..

Moreover, a rating in excess of 20 percent is not warranted 
based on the assignment of separate ratings for limitation of 
extension and flexion.  In this regard, as noted previously, 
noncompensable ratings are assigned based on limitation of 
extension and flexion.  The Board also finds that a rating 
higher than that already assigned, based on functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is no objective medical evidence which shows that when 
pain or weakness is considered that the criteria for the next 
higher 30 percent rating based on limitation of motion is 
warranted.  Consequently, a higher rating based on functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint is not warranted.  

On VA examination, dated in October 2004, the examiner stated 
that the right lower extremity pain will preclude the veteran 
from obtaining gainful employment for the foreseeable future.  
In this regard, the Board considered the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1); however, 
the record is silent for objective evidence that the 
veteran's right knee disability results in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
the disability has necessitated frequent periods of 
hospitalization.  Therefore, entitlement to an extraschedular 
rating is not warranted.  

In light of the foregoing, the claim of entitlement to an 
increased rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an increased rating for fibrosed cortical 
defect (dysplasia) of the right upper tibia, currently 
evaluated as 20 percent disabling, is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


